25 Wis. 2d 99 (1964)
COFFEE-RICH, INC., Respondent,
v.
McDOWELL, Director of Wisconsin Department of Agriculture, Appellant.
Supreme Court of Wisconsin.
September 4, 1964.
September 29, 1964.
For the appellant the cause was argued by James H. McDermott, assistant attorney general, and Frederick J. Griffith, attorney for the Wisconsin Department of Agriculture, with whom on the briefs were George Thompson, attorney general, and Gerhardt A. Schueler, attorney for the Wisconsin Department of Agriculture.
For the respondent there was a brief by T. L. Tolan, Jr., Samuel J. Recht, and Brady, Tyrrell & Bruce, all of Milwaukee, attorneys, and Ellis Arnall, Elliott H. Levitas, and Arnall, Golden & Gregory, all of Atlanta, Georgia, of counsel, and oral argument by Mr. Tolan, Mr. Ellis Arnall, and Mr. Levitas.
PER CURIAM:
Mr. Justice HEFFERNAN having taken no part in the decision upon this appeal, and the other members of the court being equally divided on the question whether the judgment should be affirmed or reversed, Mr. Chief Justice CURRIE, Mr. Justice FAIRCHILD, and Mr. Justice HALLOWS being of the opinion that the judgment should be modified or reversed, and Mr. Justice GORDON, Mr. Justice WILKIE, and Mr. Justice BEILFUSS being of the opinion that the judgment should be affirmed, the judgment appealed from is affirmed under the rule.
Judgment affirmed.